﻿
We feel very proud, Sir, that you are presiding over the General Assembly- Your qualities and qualifications affirm your ability to handle the responsibility. You also come from a friendly country, one with which my own enjoys cordial relations. Our common endeavour to achieve peace increases our confidence that this session will achieve positive results to that end. Allow me to congratulate you on commanding such confidence and to wish you every success in your task.
We would be remiss if we did not on this occasion express our high appreciation to the Foreign Minister of Bangladesh, who conducted the business of the forty-first session of the General Assembly with success.
We should also like to pay tribute to the continued and constructive efforts of the Secretary-General to help achieve political and just solutions to so many of the conflicts in different areas of the world. We feel very proud that this session is taking place simultaneously with our Yemeni people's celebration of the twentieth anniversary of our national independence r which crowned the bitter struggle of our people to end colonization, in which thousands of martyrs gave their lives.
We are proud, too# that over the past 20 years, in spite of all the difficulties and conspiracies that we have had to face, we have been able to bolster our political and economic independence and make tangible progress in the political, economic and social spheres. Our happiness is increased by the fact that this important occasion comes at the same time as our Yemeni people’s celebration of the twenty-fifth anniversary of the 26 September revolution, which ended the isolation imposed by the tyrannical regime of the Imam over our people and signalled a new dawn, opening up for them prospects of progress and development.
In keeping with our profound faith in the interdependence of the principles and objectives of the 26 September and 14 October revolutions, we have spared no effort at the national level in continuing to work with our brothers in the northern part of the nation to take steps towards unified action by the two Yemens and to give meaning to that interdependence. There is no doubt that the meeting held in Sana in the last half of July 1987 between Ali Salem Al-Beedh, Secretary- General of the Central Committee of the Yemeni Socialist Party, and President All Abdulla Saleh was a new approach in the course of joint action by the leadership of the two Yemens towards reunification of the national territory and its people by peaceful and democratic means.
On the regional level, too, our relations with our brothers in neighbouring countries have been developed on the basis of mutual respect, independence, sovereignty, non-interference in the internal affairs of others and constructive co-operation in our own interests and those of other peoples.
Similarly, our foreign policy embodies certain principles that have promoted relations of co-operation and friendship with many countries of the world and intensified our activities within the context of the Non-Aligned Movement. The continued escalation of the Iran-Iraq war and the prospects of its expansion to the territories of other countries not parties to the conflict double the risks faced by our region. Those risks include the stepping up of the military presence and imperialist intervention in the area, towards increasing the tension. An example of this is the presence in the area of forces and fleets and the United States "Bright Star" military manoeuvres there. While we reaffirm our position that the countries of the area bear the responsibility for the security and safety of the region, we are also anxious to remove those risks and promote efforts of those countries to bring security, stability and peace to their peoples.
We also reaffirm that the war, which is so destructive of the potential of two sister countries, Iraq and Iran, must end immediately to avoid further loss of property and life, for its continuance will serve only the interests and designs of imperialism and Zionism, while jeopardizing the stability, security and sovereignty of the peoples of the area.
We therefore welcomed the efforts that culminated in the adoption by the Security Council of resolution 598 (1987) . In that context, we pay tribute to the Secretary-General's efforts to ensure implementation of that resolution and we express the hope that they will receive a positive response so that the conflict between the two neighbouring countries may be settled by peaceful means.
Our support for Security Council resolution 598 (1987) is based on our belief that it represents a serious collective step by the Council to carry out the responsibility assigned to it by the Charter for the maintenance of international peace and security and demonstrates the Council's ability to work in a constructive manner to achieve and maintain a peaceful settlement of that conflict. However, we believe that this action should not be taken in isolation and applied to that case only; it should be followed by other similar steps, with the Council assuming similar responsibility in various parts of the world, thus reaffirming its credibility as the organ charged with finding just and lasting political solutions to international problems, especially those that threaten international peace and security.
Regarding the Middle East, there is international agreement to convene an international conference on peace in the Middle East, and it is only the opposition of the United States and Israel that has prevented it. We call for the adoption of urgent measures to ensure the convening of that conference ř to reach a just, comprehensive solution to the problem based on the right of the Palestinian people to self-determination and to establish an independent State on its national territory. All the parties concerned should take part in that conference, including the Palestine Liberation Organization (PLO), the sole, legitimate representative of the Palestinian people, and the permanent members of the Security Council. The credibility of the Security Council and the international community will be established only when rights are restored to those that have been deprived of them.
Is it not high time for the historical tragedy that befell the Palestinian people 40 years ago to be remedied? Is it not high time for a just and permanent solution to be found to the Palestinian problem, the core of the Middle East crisis and the main reason for the continued conflict there? Is it not high time for Israeli occupation of Palestinian Arab territories to be ended? Is it not high time for practical steps to be taken to implement the resolutions of the General Assembly and the Security Council on Palestine and the Middle East, to reject the processes of the annexation of Jerusalem and the Golan Heights and to end the Israeli occupation of southern Lebanon? 
We call also for an end to Israeli policies and practices based on aggression, occupation and expansion in the area. We feel that some permanent members of the Security Council - in particular the United States of America, which adopts a thoroughly partial attitude in its position towards Israel - should take a position consonant with that body's responsibility and the provisions of the Charter instead of obstructing efforts to give effect to the will of the international community.
At the same time, with regard to the tragic situation in Lebanon, we believe that every effort should be made to restore security and stability to that country and its people and to guarantee its unity and territorial integrity.
In southern Africa, we face a litmus test of our determination to match words with deeds. Credibility would be enhanced if some Western States ended their opposition and some practical measures were taken to implement the United Nations plan for the independence of Namibia, approved in Security Council resolution 435 (1978). That resolution attracted international unanimity nine years ago and was rejected only by the racist regime illegally occupying Namibia, which has found encouragement in the policies adopted by some Western countries.
No matter what we may call those policies, they are all aimed at obstructing implementation of the resolution and circumventing some of its provisions by linking Namibian independence to extraneous conditions such as the withdrawal of the Cuban forces from Angola. Again, credibility would be affirmed through the adoption of comprehensive measures against the racist regime of South Africa in accordance with Chapter VII of the Charter, particularly since recent developments in southern Africa have made it clear that there is no alternative to sanctions if there is any seriousness in the attempts to eliminate the policy of apartheid practiced by that regime, which the international community considers to be a crime against humanity.
Here we pay tribute to the struggle of the people of Namibia under its sole, legitimate leadership, the South West Africa People's Organization (SWAPO). We pay tribute also to the struggle of the people of Azania and its liberation movement, and we call for the immediate and unconditional release of all political prisoners, foremost among whom is the African hero Nelson Mandela. At the same time we affirm that the struggle of the peoples of southern Africa cannot be crushed by the racist, military war machine.
To play a positive role we must provide more support to the struggle of those peoples and the front-line African States as they face the aggression perpetrated against them by the racist Pretoria regime. We are in duty bound to face up to the close collaboration between the two racist regimes in Israel and South Africa, particularly in the military and nuclear fields, in view of the gravity of that collaboration for the Arab and African peoples.
We are pleased that this session's agenda includes a new item calling for the convening, under the auspices of the United Nations, of an international conference to define terrorism and distinguish it from the struggle of peoples for national liberation. My country has had the honour of supporting that idea from its inception since it would respond to the importance the international community attaches to the question of terrorism. At the same time, it would counter the attempts of some Western countries and some racist countries, to label as terrorist the legitimate struggles being waged by countries enduring colonialist and racist occupation - in particular the peoples of Palestine, South Africa and Namibia - and by their liberation movements.
In that context we should like to state that we condemn terrorism, which claims the lives of innocent people. We also condemn the State terrorism practiced by the racist regimes in Palestine, South Africa and Namibia and by some countries to undermine independent national regimes. At the same time, we caution against the confusion deliberately created by some countries that wish to discourage international unanimity and use "combating terrorism" in an attempt to eliminate the legitimate struggle of peoples to determine their own political, economic and social destinies. We turn now to problems facing different parts of the world.
We hope that the question of Western Sahara will be resolved in a way that guarantees the right of its people to self-determination. To that end, we call for direct negotiations between the parties concerned.
We also call for a political solution to the question of Cyprus that guarantees the island's independence, territorial integrity and non-aligned status.
We support the efforts being made by Democratic Kampuchea as well as the efforts to achieve the reunification of the two Koreas by peaceful and democratic means. We call for the Olympic Games scheduled for 1988 to be hosted jointly by the two Koreas. We support the struggles of the peoples of Latin America and the Caribbean to promote their political and economic independence  in particular, we support the struggle of the people and leadership of Cuba to defend the revolution, and we call for an end to the economic blockade against it.
We are optimistic that there can be a political settlement and national reconciliation in Afghanistan and continued dialogue among the countries of Indo-China and members of the Association of South-East Asian Nations (ASEAN), and we hope that security, peace and stability will prevail in South-East Asia.
We welcome the peace plan adopted by the Heads of State of Central America in Guatemala, and we hope that it will be a first step towards more positive relations in that area that will lead the peoples of its countries to security, stability and economic progress. There is no doubt that peace and stability in that area would be more readily achieved if the Peace Plan were supported by the international community, if obstacles to it were removed and if an end were put to all designs and aggressive actions aimed at undermining the sovereignty of Nicaragua and its national system. 
There is no doubt that the imminent declaration of an agreement between the Soviet Union and the United States to eliminate intermediate range nuclear missiles has given international efforts fresh momentum towards progress in the only option
open to us: nuclear disarmament or the inevitable extinction of all humanity. Such an agreement would represent the first possibility of eliminating a category of nuclear weapons, and would be a historic event reflecting a new and increasing awareness of the realities of our nuclear age and a step towards meeting the will of the international community to achieve general and complete disarmament under effective international control. That agreement, as also the prospective summit meeting between the Soviet Union and the United States, could also be considered the embodiment of a new realistic attitude in dealing with international problems of our time. This approach, initiated by the Soviet Union, and deserving of our high appreciation, is based on relations of good-neighbourliness and co-operation in international affairs and on replacing lack of trust and confrontation with mutual co-operation and common interest. It is a living expression of the new way of thinking that is needed in our interdependent world and indispensable to common peace efforts. We hope that that meeting will be crowned with success, and we look forward to its outcome prevailing among all the peoples of the world in all fields and contributing to international efforts to find just solutions to complicated problems.
We also look forward to new, effective and fruitful measures to halt the spread of the arms race to outer space, to the elimination of all weapons of mass destruction, to the conclusion of a treaty banning the use of chemical weapons, and, in particular, to early agreement on a nuclear-test ban. With regard to the Indian Ocean, to which we belong, we look forward to new developments that will contribute to international efforts to convene the Conference on the Indian Ocean in Colombo as a necessary step towards implementing the Declaration of the Indian Ocean as a Zone of Peace.
The magnitude of the challenges faced by developing countries and the lack of progress in establishing a new international economic order are matters of grave concern, especially for the least-developed countries. The international community recently affirmed the indissoluble link between disarmament and development. This affirmation requires new practical measures to increase international co-operation in all technical, scientific and economic fields, measures that contribute towards ending backwardness in development - particularly in developing countries facing economic problems, financial questions and the world debt crisis - and make possible international economic co-operation based on mutual benefit and equality thus enabling all mankind to use its potential to work for development, and making it possible to deal with international economic problems in a way that responds to the economic and social requirements of our peoples. 
When we speak of lessening the effects of the economic crisis, we should like to see tangible measures taken to free international trade, improve the loans extended to developing countries and alleviate the debt problem being borne by the developing countries. That is the way to deal with the crisis which, if left unchecked, will halt the development process in several developing countries. We need such solutions if we are to restructure international economic relations and give new impetus to global negotiations aimed at establishing a new international economic order. At the same time, we call upon the international community to take urgent action to achieve the official-development—assistance target agreed upon during the Third Development Decade, together with measures within the Substantial New Programme of Action for the 1980s for the Least Developed Countries, to enable those countries to overcome the effects of the economic crisis and to promote development efforts. We feel that this historic turn requires us to make serious collective efforts if we are to assume our common responsibility. 
We affirm that multilateralism provides the ideal international framework to deal with those problems and is a sound basis for international peace and security. In a world characterized by increasing interdependence among States and by common issues, a collective approach is indispensable to meet the challenges before us. In this respect we believe that the United Nations can play a major, central role in achieving our objectives and that there is adequate machinery in the United Nations system. The problem lies in the obstacles imposed by some countries to hinder the progress that could be made through the use of that machinery.
We wish to place on record our support for the administrative and financial reform of the United Nations, so long as that reform is not used to achieve practical ends prejudicial to the United Nations Charter, which declares that the Organization is based on the principles of the sovereign equality of all its Members.
This session has begun in hope and optimism. We look forward to a fruitful outcome translating that optimistic outlook into a new reality on which we can congratulate ourselves at the next session, one that will inspire us to work in the same collective spirit and take new, positive steps for the preservation of human civilization and the creation of a better would for succeeding generations of which we can all be justly proud.
